EXHIBIT 99.2 CRYPTOLOGIC LIMITED MANAGEMENT’S DISCUSSION AND ANALYSIS INTRODUCTION The following report contains management’s discussion and analysis (“MD&A”) of CryptoLogic Limited’s consolidated results of operations and financial condition for the three and six months ended June 30, 2011 and should be read in conjunction with the unaudited interim condensed consolidated financial statements and accompanying notes for the three and six months ended June 30, 2011 and the audited consolidated financial statements and accompanying notes and MD&A for the year ended December 31, 2010, which are available on SEDAR at www.sedar.com or EDGAR at www.sec.gov.All currency amounts are in U.S. dollars, unless otherwise indicated.This MD&A is dated August 9, 2011. CryptoLogic Limited and our subsidiaries are referred to collectively as “CryptoLogic”, “the Company”, “we”, “us”, and “our” throughout this MD&A, unless otherwise specified. Certain of the statements contained in this MD&A may contain forward-looking statements and forward-looking information within the meaning of applicable law, including the Securities Act (Ontario).Statements regarding the Company’s objectives, goals, strategies, beliefs, intentions, plans, estimates and outlook, future operations, future financial position, future revenues and projected costs are forward-looking statements or contain forward-looking information.Words such as “anticipates”, “believes”, “budgets”, “could”, “estimates”, “expects”, “forecasts”, “intends”, “may”, “might”, “plans”, “projects”, “schedule”, “should”, “will”, “would” and similar expressions are used to identify forward-looking statements or information. Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties.Should one or more of these risks materialize, or should assumptions underlying the forward-looking statements or information prove incorrect, actual results may vary significantly from what management currently foresees.Accordingly, investors should exercise caution when considering any forward-looking statements or information herein and undue reliance should not be placed on such statements or information.Certain material factors or assumptions are applied in making forward-looking statements, including, but not limited to, factors and assumptions regarding government regulation, Internet viability and system infrastructure and reliability, market demand, Internet security, reliance on Internet service providers, competition, dependence on top licensees, chargebacks, risks inherent in doing business internationally, foreign exchange fluctuations, litigation, the Company’s ability to protect its proprietary technology, reliance on key employees, management’s ability to develop and manage growth, ability to integrate acquired businesses, stock volatility and liquidity. Investors are cautioned that the foregoing list of important factors that may affect future results is not exhaustive.When relying on forward-looking statements or information to make decisions with respect to the Company, investors should carefully consider the foregoing factors and other uncertainties and potential events.The Company undertakes no obligation to update or revise any forward-looking statement or information, except as required by applicable law. Additional information regarding the Company, including the Company’s annual information form and/or Form 20-F for the year ended December 31, 2010, are available at www.sedar.com or www.sec.gov.Some figures and percentages may not total exactly due to rounding. 1 BUSINESS OVERVIEW CryptoLogic is a publicly traded online gaming software developer and supplier servicing the Internet gaming market.CryptoLogic, through its wholly-owned subsidiaries, provides software licensing, e-cash management and customer support services for our Internet gaming software to an international client base (“licensees” or “customers”) around the world, who operate under government authority where their Internet businesses are licensed. 2 OVERVIEW OF RESULTS As of January 1, 2011, the Company adopted International Reporting Standards (“IFRS”) and the following disclosures and associated condensed consolidated financial statements are presented in accordance with International Accounting Standard 34, Interim Financial Reporting. The comparative periods for the year ended December 31, 2010 have been restated in accordance with IFRS. Comparative periods prior to January 1, 2010 (the Company’s date of transition) are presented in accordance with Canadian GAAP.The following table presents selected financial data for each of the eight most recent financial quarters of the Company on a consolidated basis: IFRS IFRS IFRS IFRS IFRS IFRS Canadian GAAP Canadian GAAP Q2 Q1 Q4 Q3 Q2 Q1 Q4 Q3 (In thousands of US dollars, except per share data) Hosted Casino $ Branded Games Poker Other 40 59 ) Revenue before amortization Amortization of royalties ) Amortization of games ) Revenue $ Expenses Operating General and administrative Reorganization – – 27 29 Impairment of capital assets – Impairment of long-term investments – Impairment of goodwill and intangible assets – – ) – – – Depreciation and amortization Results from operating activities ) Net finance income/(costs) 25 29 ) ) 97 21 Other income – Income/(loss) before income taxes ) Income tax expense 15 Income/(loss)and total comprehensive income/(loss) for the period $ $ ) $ ) $ ) $ ) $ ) $ ) $ ) Total comprehensive income/(loss) attributable to: Shareholders of the Company ) Non-controlling interests 18 ) Total comprehensive income/(loss) for the period $ $ ) $ ) $ ) $ ) $ ) $ ) $ ) Earnings/(loss) per share Basic $ $ ) $ ) $ ) $ ) $ ) $ ) $ ) Diluted $ $ ) $ ) $ ) $ ) $ ) $ ) $ ) Weighted average number of shares (000’s) Basic Diluted 3 RESULTS OF OPERATIONS Revenue Revenue increased 3.5% to $7.0 million for the three months ended June 30, 2011 when compared with the same period in the prior year (Q2 2010: $6.7 million). Revenue decreased 9.6% to $13.0 million for the six months ended June 30, 2011 when compared with the same period in the prior year (2010: $14.4 million). Fees and licensing revenue from both our Hosted Casino and Branded Games businesses are calculated as a percentage of a licensee’s level of activity in its online casino site.This is affected by the number of active players on the licensee’s site and their related gaming activity.In addition, these results are influenced by a number of factors such as the entertainment value of the games developed by CryptoLogic, the frequency and success of new game offerings and the effectiveness of the licensee’s marketing programs.Hosted Casino and Branded Games revenue are also impacted by the relative strength of the U.S. dollar to both the euro and the British pound as our licensees provide online casinos in these currencies for which we earn a percentage that is translated into U.S. dollars, our functional currency. Hosted Casino Hosted Casino revenue decreased 1.2% to $5.7 million for the three months ended June 30, 2011 when compared with the same period in the prior year (Q2 2010: $5.8 million).Hosted Casino revenue represented 81.7% of total revenue in Q2 2011 (Q2 2010: 85.5%). The decrease in revenue in Q2 2011 is primarily due to a reduction in the contribution from a major licensee of $0.6 million, partially offset by an increase of $0.3 million in jackpot revenue and a reduction of $0.3 million in liabilities previously provided against Hosted Casino revenue through the resolution of a dispute with a significant supplier of games. The relative strength of the U.S. dollar did not have a material impact on Hosted Casino revenue for Q2 2011 when compared with the same period in the prior year. Hosted Casino revenue decreased 5.2% to $10.9 million for the six months ended June 30, 2011 when compared with the same period in the prior year (2010: $11.5 million).Hosted Casino revenue represented 84.0% of total revenue in the six months ended June 30, 2011 (2010: 80.1%). The decrease in revenue in the six months ended June 30, 2011 is primarily due to a reduction in the contribution from a major licensee of $1.5 million, partially offset by an increase of $0.7 million in jackpot revenue and a reduction of $0.3 million in liabilities previously provided against Hosted Casino revenue through the resolution of a dispute with a significant supplier of games.The relative strength of the U.S. dollar did not have a material impact on Hosted Casino revenue for six months ended June 30, 2011 when compared with the same period in the prior year. Branded Games Branded Games revenue increased 37.7% to $2.1 million for the three months ended June 30, 2011 when compared with the same period in the prior year (Q2 2010: $1.5 million).Branded Games revenue represented 30.1% of total revenue in Q2 2011 (Q2 2010: 22.6%).During the quarter, the Company’s revenue producing games increased from 179 to 185 games.The increase in Branded Games revenue is primarily due to the increased number of revenue producing games through an increased number of licensees and games per licensee and a reduction of $0.5 million in liabilities previously provided against Branded Games revenue through the resolution of a dispute with a significant supplier of games, partially offset by a lower contribution from a major licensee.The relative strength of the U.S. dollar did not have a material impact on Branded Games revenue when compared with the same period in the prior year. Branded Games revenue increased 29.1% to $3.6 million for the six months ended June 30, 2011 when compared with the same period in the prior year (2010: $2.8 million).Branded Games revenue represented 27.6% of total revenue in the six months ended June 30, 2011 (2010: 19.3%).During the six months ended June 30, 2011, the Company’s revenue producing games increased from 170 to 185 games.The increase in Branded Games revenue is primarily due to the increased number of revenue producing games through an increased number of licensees and 4 games per licensee and a reduction of $0.5 million in liabilities previously provided against Branded Games revenue through the resolution of a dispute with a significant supplier of games, partially offset by a lower contribution from a major licensee.The relative strength of the U.S. dollar did not have a material impact on Branded Games revenue when compared with the same period in the prior year. Poker The Company offers a “virtual” poker room for its licensees using software and technology provided on GTECH Corporation’s International Poker Network.Fees from online poker are based on a percentage of the licensee’s “rake” per hand in regular or ring games (the “rake” is typically 5% of the pot, up to a maximum amount per hand), or fixed entry fees for entry into poker tournaments.Players prefer poker rooms with strong “liquidity”, which are rooms that offer a high availability of games at the desired stake levels, in the currency of choice, and on a 24/7 basis. Poker revenue decreased 55.7% to $0.2 million in the three months ended June 30, 2011 when compared with the same period in the prior year (Q2 2010: $0.4 million).Poker revenue represented 2.8% of total revenue in Q2 2011(Q2 2010: 6.5%).The decrease in Poker revenue is primarily due to a reduction in contribution from a major licensee.The relative strength of the U.S. dollar did not have a material impact on Poker revenue when compared with the same period in the prior year. Poker revenue decreased 56.5% to $0.4 million in the six months ended June 30, 2011 when compared with the same period in the prior year (2010: $1.0 million).Poker revenue represented 3.4% of total revenue in the six months ended June 30, 2011 (2010: 7.2%).The decrease in Poker revenue is primarily due to a reduction in contribution from a major licensee.The relative strength of the U.S. dollar did not have a material impact on Poker revenue when compared with the same period in the prior year. Other Revenue Other revenue includes fees for software customization, advertising and marketing services generated from our portal business and fees associated with our e-cash business. Other revenue decreased 80.7% to $0.0 million for the three months ended June 30, 2011 when compared with the same period in the prior year (Q2 2010: $0.2 million).Other revenue represented 0.6% of total revenue in Q2 2011 (Q2 2010: 3.1%).The relative strength of the U.S. dollar did not have a material impact on Other revenue when compared with the same period in the prior year. Other revenue decreased 84.6% to $0.1 million for the six months ended June 30, 2011 when compared with the same period in the prior year (2010: $0.9 million).Other revenue represented 1.1% of total revenue in the six months ended June 30, 2011 (2010: 6.5%).The decrease in Other revenue is due to a one-time termination fee from a licensee in Q1 2010.The relative strength of the U.S. dollar did not have a material impact on Other revenue when compared with the same period in the prior year. Amortization of Royalties The Company licenses various royalty rights, generally on an exclusive basis, from several owners of intellectual property rights. These rights are used to produce games for use in Hosted Casino and also as Branded Games. Generally, the arrangements require material prepayments of minimum guaranteed amounts which have been recorded as prepaid expenses. These prepaid amounts are amortized over the life of the arrangement as gross revenue is generated or on a straight-line basis if the underlying games are expected to have an effective royalty rate greater than the agreed amount. The amortization of these amounts is recorded as a reduction in revenue. Amortization of royalties decreased 9.3% to $0.9 million for the three months ended June 30, 2011 when compared with the same period in the prior year (Q2 2010: $0.9 million).Amortization of royalties represented (12.2)% of total revenue in Q2 2011 (Q2 2010: (13.9)%). Amortization of royalties increased 37.9% to $1.7 million for the six months ended June 30, 2011 when compared with the same period in the prior year (2010: $1.2 million).Amortization of royalties represented (13.1)% of total revenue in the six months ended June 30, 2011 (2010: (8.6)%).The increase in royalty amortization was as a result of the Company’s regular review of estimates of future revenue under its license arrangements which identified in 5 Q2 2010 that it was appropriate to begin amortizing certain of these royalties on a straight-line basis, such that substantially all of these royalty payments are amortized on a straight-line basis. Player Restrictions No revenue is derived from U.S.-based players. Expenses Operating Expense CryptoLogic’s operating expense comprises development and support expense, which includes all personnel costs, equity compensation costs for employee stock options, licensee support, marketing, e-cash systems and support costs, customer service expense and expenses related to regulatory compliance. Operating expense decreased 52.0% to $4.5 million for the three months ended June 30, 2011 when compared with the same period in the prior year (Q2 2010: $9.4 million).Operating expense represented 64.9% of revenue in Q2 2011 (Q2 2010: 140.0%).The decrease in operating expense was primarily due to the Company’s reorganization plans resulting in reduced headcount-related costs, consulting costs and IT infrastructure costs.The relative strength of the U.S. dollar did not have a material impact on G&A expense when compared with the same period in the prior year. Operating expense decreased 48.8% to $9.2 million for the six months ended June 30, 2011 when compared with the same period in the prior year (2010: $18.0 million).Operating expense represented 70.9% of revenue in the six months ended June 2011 (2010: 125.3%).The decrease in operating expense was primarily due to the Company’s reorganization plans resulting in reduced headcount-related costs, consulting costs and IT infrastructure costs.The relative strength of the U.S. dollar negatively impacted operating expense by $0.1 million when compared with the same period in the prior year. General and Administrative Expense General and administrative (G&A) expense includes overhead and administrative expense, travel expense and professional fees relating to our business development, infrastructure and public company listings. G&A expense decreased 38.3% to $1.6 million for the three months ended June 30, 2011 when compared with the same period in the prior year(Q2 2010: $2.6 million).G&A expense represented 23.3% of total revenue in Q2 2011 (Q2 2010: 39.1%).The decrease in G&A expense was primarily due to the Company’s reorganization plans resulting in reduced rent and occupancy costs and decreased professional fees associated with our annual audit, compliance with Sarbanes Oxley and travel costs. The relative strength of the U.S. dollar did not have a material impact on G&A expense when compared with the same period in the prior year. G&A expense decreased 37.2% to $3.0 million for the six months ended June 30, 2011 when compared with the same period in the prior year(2010: $4.8 million).G&A expense represented 23.3% of total revenue in the six months ended June 30, 2011 (2010: 33.5%).The decrease in G&A expense was primarily due to the Company’s reorganization plans resulting in reduced rent and occupancy costs and decreased professional fees associated with our annual audit, compliance with Sarbanes Oxley and travel costs.The relative strength of the U.S. dollar did not have a material impact on G&A expense when compared with the same period in the prior year. Depreciation and Amortization Depreciation and amortization expense is based on estimated useful lives and includes the depreciation and amortization of our investments in computer equipment, office furniture and equipment, leasehold improvements, goodwill, computer software and licenses, capitalized software development, customer lists, brand names and domain names. Depreciation and amortization decreased 47.1% to $0.4 million for the three months ended June 30, 2011 when compared with the same period in the prior year(Q2 2010: $0.7 million).Depreciation and amortization represented 5.6% of total revenue in Q2 2011 (Q2 2010: 11.0%).The decrease in depreciation and amortization was primarily due to less amortization on infrastructure assets as they become fully depreciated and reduced amortization on assets 6 impaired.The relative strength of the U.S. dollar did not have a material impact on depreciation and amortization when compared with the same period in the prior year. Depreciation and amortization decreased 45.9% to $0.8 million for the six months ended June 30, 2011 when compared with the same period in the prior year(2010: $1.5 million).Depreciation and amortization represented 6.2% of total revenue in the six months ended June 30, 2011 (2010: 10.3%).The decrease in depreciation and amortization was primarily due to less amortization on infrastructure assets as they become fully depreciated and reduced amortization on assets impaired.The relative strength of the U.S. dollar did not have a material impact on depreciation and amortization when compared with the same period in the prior year. Income Taxes Income tax expense increased 50.0% to $0.2 million for the three months ended June 30, 2011 when compared with the same period in the prior year(Q2 2010: $0.1 million).Income tax expense increased 48.3% to $0.4 million for the six months ended June 30, 2011 when compared with the same period in the prior year(2010: $0.3 million).The Company is subject to tax in many jurisdictions.This results in a tax charge on transfer pricing of costs between group companies even in periods of overall losses.The Company is actively working to reduce the number of its subsidiaries, which should reduce the overall tax burden.The consolidated income/(loss) comprises losses in some companies and income in others, which results in a consolidated income tax expense. Non-Controlling Interest Pursuant to a business reorganization implemented by way of an Ontario Superior Court of Justice court approved plan of arrangement (the “Arrangement”) and approved by the shareholders on May 24, 2007, CryptoLogic Limited acquired control over all of the issued and outstanding common shares of CryptoLogic Inc., an Ontario company, which through the Arrangement became an indirect subsidiary of CryptoLogic Limited.As part of the Arrangement, the Company issued either an equivalent amount of CryptoLogic Limited Common Shares or, in the case of taxable Canadian residents, exchangeable shares (“Exchangeable Shares”) of CryptoLogic Exchange Corporation (“CEC”), an indirect subsidiary of the Company.The CEC shares are, as nearly as practicable, the economic equivalent of CryptoLogic Limited Common Shares.These CEC shares participate equally in voting and dividends with the shareholders of the Company.No additional shares of CEC have been or will be issued.For more information, see the Management Information Circular dated April 23, 2007 available on www.sedar.com. For accounting purposes, the Arrangement has been accounted for using the continuity of interest method, which recognizes the Company as the successor entity to CryptoLogic Inc.Accordingly, financial information presented in the MD&A reflects the financial position, results of operations and cash flows as if the Company has always carried on the business formerly carried on by CryptoLogic Inc., with all assets and liabilities recorded at the carrying values of CryptoLogic Inc.The interest held by CEC shareholders has been presented as a non-controlling interest in the consolidated financial statements, as required under IFRS. At the time of the reorganization, a total of 12.6 million and 1.3 million shares of CryptoLogic Limited and CEC were outstanding, respectively.Since then, a total of 425,037 shares of CEC have been exchanged, with the remaining 907,531 shares of CEC being reflected as non-controlling interest as at June 30, 2011.Non-controlling interest will continue until all CEC shares have been exchanged into CryptoLogic Limited Common Shares or until June 1, 2014 when we will redeem all of the then outstanding CEC shares in return for CryptoLogic Limited Common Shares. Total Comprehensive Income/(Loss) Total comprehensive income was $0.2 million or $0.02 per diluted share for the three months ended June 30, 2011(Q2 2010: total comprehensive loss $13.4 million or $(0.97) per diluted share).The movement from loss to income was as a result of increased Branded Games revenue, decreased amortization of royalties and games and decreased operating, G&A, reorganization, impairment of goodwill and intangible assets and depreciation and amortization expenses. Partially offsetting these movements were decreases in Hosted Casino, Poker and Other revenue.Included within the movement from loss to income for the three months ended June 30, 2011 is a reduction of $0.8 million in liabilities previously provided against revenue through the resolution of a dispute with a significant supplier of games. 7 Total comprehensive loss was $0.4 million or $(0.03) per diluted share for the six months ended June 30, 2011 (2010: $17.0 million or $(1.23) per diluted share).The decrease in the loss was as a result of increased Branded Games revenue and decreased amortization of games and decreased operating, G&A, reorganization, impairment of goodwill and intangible assets and depreciation and amortization expenses.Partially offsetting these movements were decreases in Hosted Casino, Poker and Other revenue and increased amortization of royalties.Included within the decrease in the loss for the six months ended June 30, 2011 is a reduction of $0.8 million in liabilities previously provided against revenue through the resolution of a dispute with a significant supplier of games. LIQUIDITY AND CAPITAL RESOURCES The consolidated financial statements were prepared on a going concern basis.The going concern basis assumes that the Company will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities and commitments in the normal course of business. The Company incurred significant operating losses of $21.3 million, $37.8 million and $38.1 million and negative cash flows from operations of $11.7 million, $17.8 million and $18.6 million for the three years ended December 31, 2010, 2009 and 2008, respectively, which resulted in a decrease in cash and cash equivalents to $10.6 million, $23.4 million and $36.3 million as of December 31, 2010, 2009 and 2008, respectively.A continuation of such operating losses, negative cash flows from operations and decreases in cash and cash equivalents may cast doubt upon the Company’s ability to continue as a going concern. During 2010, management determined that a material reduction in expenses was necessary in order to preserve cash. Accordingly, the Company made a significant restructuring effort, commencing midway through Q3 2010, and resulting in a reduction in operating and general and administrative expense to $5.9 million in Q4 2010 from $12.1 million in Q2 2010, the last full quarter before this restructuring.Management believes that the results of this restructuring have substantially mitigated doubts regarding the Company’s ability to continue as a going concern. Management has considered expectations for future revenues and reduced operating and general and administrative expense and, on that basis, believes that the Company will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities and commitments in the normal course of business and, accordingly, it is appropriate to prepare the consolidated financial statements on a going concern basis. Furthermore, having regard to expectations for future revenues, reduced operating and general and administrative expense, the completion of the Company’s reorganization plan and lower levels of future purchase commitments, management expects cash needs to be funded through existing cash resources and operating cash flow. Net Cash Position CryptoLogic remained debt-free in Q2 2011. Cash and cash equivalents at June 30, 2011 were $12.0 million (December 31, 2010: $10.6 million).The decrease in net cash during the three months ended June 30, 2011 of $2.5 million is primarily due to a $3.0 million decrease in jackpot provisions, following a significant jackpot win during the quarter, and a decrease in other trade payables and accrued liabilities of $1.8 million, partially offset by cash generated from operations before changes in non-cash operating items of $0.7 million, which is calculated by removing the effect of all non-cash items from net income, and decreased prepayments of $1.0 million. The increase in net cash during the six months ended June 30, 2011 of $1.4 million is primarily due to cash generated from operations before changes in non-cash operating items of $0.5 million, which is calculated by removing the effect of all non-cash items from net income, an increase in income taxes receivable and payable of $4.1 million, decreased prepayments of $1.5 million, partially offset by a $2.0 million decrease in jackpot provisions, following a significant jackpot win, and a decrease in other trade payables and accrued liabilities of $2.7 million. Operating Activities Cash flow used in operating activities was $2.7 million for the three months ended June 30, 2011 (Q2 2010: $(1.8) million).The cash flow used in operating activities is primarily due to a $3.0 million decrease in jackpot provisions, following a significant jackpot win during the quarter, and a decrease in other trade payables and accrued liabilities of $1.8 million, partially offset by cash generated from operations before changes in non-cash operating items of 8 $0.7 million, which is calculated by removing the effect of all non-cash items from net income, and decreased prepayments of $1.0 million. Cash flow from operating activities was $1.6 million for the six months ended June 30, 2011 (2010: $(5.8) million).The cash flow from operating activities is primarily due to cash generated from operations before changes in non-cash operating items of $0.5 million, which is calculated by removing the effect of all non-cash items from net income, an increase in income taxes receivable and payable of $4.1 million, decreased prepayments of $1.5 million partially offset by a $2.0 million decrease in jackpot provisions, following a significant jackpot win, and a decrease in other trade payables and accrued liabilities of $2.7 million. Investing Activities Cash flow from investing activities was $0.2 million for the three months ended June 30, 2011(Q2 2010: $(0.4) million).Cash flow from investing activities was primarily due to a decrease in security deposits of $0.2 million. Cash flow used in investing activities was $0.2 million for the six months ended June 30, 2011 (2010: $0.5 million).Cash flow used in investing activities was primarily due to an increase in security deposits of $0.1 million. Financing Activities Cash flow used in financing activities was $nil for the three months ended June 30, 2011 (Q2 2010: $nil). Cash flow used in financing activities was $nil for the six months ended June 30, 2011 (2010: $nil). Working Capital Working capital at June 30, 2011 was $12.9 million (December 31, 2010: $12.4 million). User Funds Held on Deposit User funds held on deposit at June 30, 2011 was $3.4 million (December 31, 2010: $6.1 million).The decrease was primarily due to the loss of a minor poker licensee which generated an immaterial amount of revenue. Capitalization Since inception, CryptoLogic has had neither debt nor unutilized credit facilities.At June 30, 2011, CryptoLogic had 12,991,520 Common Shares outstanding (December 31, 2010: 12,879,920) and 449,250 stock options outstanding (December 31, 2010: 223,500).The 12,991,520 outstanding Common Shares excludes 907,531 (December 31, 2010: 939,131) exchangeable shares (“Exchangeable Shares”) in CryptoLogic Exchange Corporation (“CEC”) which are entitled to be exchanged on a one-for-one basis for Common Shares of the Company.Including the Exchangeable Shares of CEC, the outstanding Common Shares of the Company would be 13,819,051 (December 31, 2010: 13,819,051).As of August 9, 2011, there were 12,913,720 Common Shares of CryptoLogic outstanding and 905,331 Exchangeable Shares in CEC outstanding. As part of the 2007 reorganization, Canadian residents received Exchangeable Shares of CEC, an indirect subsidiary of CryptoLogic.The Exchangeable Shares are, as nearly as practicable, the economic equivalent of Common Shares of CryptoLogic.For accounting purposes, the acquisition is accounted for using the continuity of interest method, which recognizes CryptoLogic as the successor entity to CryptoLogic Inc.The Exchangeable Shares can be exchanged for an equivalent amount of Common Shares of the Company at anytime and are accounted for as a non-controlling interest.On June 1, 2014, the Company will redeem all of the then outstanding Exchangeable Shares for an amount per share equal to the redemption price.The redemption price will be satisfied through the issuance and delivery of one Common Share of CryptoLogic for each Exchangeable Share.CryptoLogic has issued a special voting share to a third party trustee, the purpose of which is to provide holders of Exchangeable Shares with the right to vote on matters to be voted on by CryptoLogic shareholders.All outstanding options of CryptoLogic Inc. as of the date of the Arrangement were fully assumed by CryptoLogic under the same terms and conditions as originally granted by CryptoLogic Inc.The Exchangeable Shares provide those shareholders with the same voting and dividend rights as the Common Shares of CryptoLogic.No additional Exchangeable Shares will be issued and all exercises of stock options will give rise to the issue of additional Common Shares of CryptoLogic. 9 Cash Commitments and Contractual Obligations Total cash commitments at June 30, 2011 were $5.8 million (December 31, 2010: $7.5 million). The Company has operating lease agreements for premises expiring at various periods up to May 2020.The future minimum annual rentals on the operating leases are as follows: Six months ending December 31, 2011 $ Thereafter $ The Company has guaranteed minimum payments and purchase commitments for certain intellectual property rights up to 2013 as follows: Six months ending December 31, 2011 $ $ RESEARCH AND DEVELOPMENT CryptoLogic makes significant investments in research and development to remain competitive with technology advancements and product evolution in the global online gaming market.Research and development personnel comprised 17% of our workforce at June 30, 2011 (December 31, 2010: 18%). CRITICAL ACCOUNTING ESTIMATES CryptoLogic’s accounting policies are specified in the notes to our financial statements, in particular note 2.The accounting estimates discussed below are considered particularly important, as they require judgments by management.Management has instituted policies that are intended to ensure these judgments are well controlled and consistently applied from period to period. The Company licenses various royalty rights, generally on an exclusive basis, from several owners of intellectual property rights. These rights are used to produce games for use in Hosted Casino and also as Branded Games. Generally, the arrangements require material prepayments of minimum guaranteed amounts which have been recorded as prepaid expenses. These prepaid amounts are amortized over the life of the arrangement as gross revenue is generated or on a straight-line basis if the underlying games are expected to have an effective royalty rate greater than the agreed amount. The amortization of these amounts is recorded as a reduction in revenue. The Company regularly reviews its estimates of future revenues under its license arrangements and, during Q2 2010, the review identified that it was appropriate to begin amortizing certain of these royalties on a straight-line basis, such that substantially all of these royalties are amortized on a straight-line basis.For the three months ended June 30, 2011 amortization of $0.9 million (2010: $0.9 million) was recorded as a reduction of revenue.For the six months ended June 30, 2011 amortization of $1.7 million (2010: $1.2 million) was recorded as a reduction of revenue. Several of the Company’s licensees participate in progressive jackpot games.Each time a progressive jackpot game is played, a preset amount is added to a cumulative jackpot for that specific game or group of games.Once a jackpot is won, the progressive jackpot is reset with a predetermined amount.The Company is liable for funding the jackpot wins as well as amounts required to reset the progressive jackpot from the pool of funds collected and accrues the jackpot amount for all games on a monthly basis.The reset amount is accrued, up to the predetermined 10 amount, as wagering occurs.The accrual for the jackpot at the reporting date is included in trade payables and accrued liabilities. At June 30, 2011, trade payables and accrued liabilities included $3.4 million in jackpot provisions (December 31, 2010: $5.4 million).This amount is sufficient to cover the full amount of any required payout. The Company is involved in certain claims and litigation arising in the ordinary course and conduct of business, including intellectual property matters.Management assesses such claims and, if considered likely to result in material exposure and, where it is probable that there will be an outflow of economic benefit, provisions for loss are made based on management’s assessment of the likely outcome.Management does not provide for claims that are considered unlikely to result in a significant loss, claims for which the outcome is not determinable or claims where the amount of the loss cannot be reasonably estimated.Any settlements or awards under such claims are provided for when reasonably determinable.Adjustments will be made to the accrual for such amounts as new information is obtained or the claim settled. The Company regularly reviews its long-term assets, comprising property, plant and equipment, intangible assets and long-term investments for impairment whenever events or changes in circumstances indicate that the carrying amount of such assets may not be recoverable.Determination of recoverability generally requires the Company to estimate the fair value of the long-term asset, which requires the Company to make assumptions and judgments on several items including, but not limited to, the future cash flows that will be generated by these assets and the appropriate discount rate to apply to those cash flows.Measurement of any impairment loss for long-lived assets is based on the amount by which the carrying value exceeds the fair value of the asset. Accounting for both current and future tax requires the Company to make assumptions, judgments and estimates about current tax laws, which require certain interpretations of tax laws in several jurisdictions around the world as well as possible outcomes of current and future audits conducted by the respective tax authorities.The Company has established reserves for income taxes to address potential exposures involving tax positions that could be challenged by tax authorities.Although the Company believes our assumptions, judgments and estimates are reasonable, changes in tax laws or our interpretation of tax laws and the resolution of current and any future tax audits could significantly impact the amounts provided for income taxes in its consolidated financial statements. The Company’s assumptions, judgments and estimates relative to the value of a deferred tax asset take into account predictions of the amount and category of future taxable income, such as income from operations or capital gains income.Actual operating results and the underlying amount and category of income in future years could render our current assumptions, judgments and estimates of recoverable net deferred taxes inaccurate.Any of the assumptions, judgments and estimates mentioned above could cause the Company’s actual income tax obligations to differ from its estimates, thus materially impacting its financial position and results of operations. The Company has a share-based remuneration scheme for employees.The fair value of share options is estimated by using the Black-Scholes model on the date of grant incorporating assumptions regarding risk risk-free interest rate, dividend yield, volatility factor of the expected market price of the Company’s shares and the expected life of the options.Calculations for this scheme with the necessary assumptions inherently mean judgments are required by management. CHANGE IN ACCOUNTING POLICIES Recently Issued and Adopted Accounting Pronouncements International Financial Reporting Standards (“IFRS”) In February 2008, the Accounting Standards Board (“AcSB”) confirmed that the use of IFRS would be required in 2011 for publicly accountable enterprises in Canada. The adoption of IFRS has required the restatement of amounts reported by the Company for its previous year end, and of the opening balance sheet as at January 1, 2010. The IFRS conversion project consisted of three phases which have been completed by the Company. 11 Phase One: Scoping and Diagnostics, which involved project planning and staffing and identification of differences between current Canadian GAAP and IFRS. Phase Two: Analysis and Development, involved detailed diagnosis and evaluation of the financial impacts of various options and alternative methodologies provided for under IFRS; identification and design of operational and financial business processes; initial staff and audit committee training; analysis of IFRS 1 optional exemptions and mandatory exceptions to the general requirement for full retrospective application upon transition to IFRS; summarization of 2011 IFRS disclosure requirements; and development of required solutions to address identified issues. Phase Three: Implementation and Review involved the execution of changes to information systems and business processes; completion of formal authorization processes to approve recommended accounting policy changes; and further training programs across the Company’s finance and other affected areas, as necessary, culminating in the collection of financial information necessary to compile IFRS-compliant financial statements and reconciliations; embedding of IFRS in business processes; and audit committee approval of IFRS-compliant financial statements. Impact on Internal Controls over Financial Reporting and Disclosure Controls and Procedures The Company has completed an assessment of its internal controls over financial reporting and its disclosure controls and procedures.There were no matters identified that materially affect, or are reasonably likely to materially affect the Company’s internal controls over financial reporting. Changes in Accounting Policies The guidance for the first time adoption of IFRS is set out in IFRS 1 First-time Adoption of International Financial Reporting Standards. IFRS 1 provides for certain mandatory exceptions and optional exemptions for first-time adopters of IFRS. The Company elected to take the following IFRS 1 optional exemptions: • To apply the requirements of IFRS 3 Business Combinations prospectively from the Company’s date of transition. • To apply the requirements of IFRS 2 Share-based Payments only to equity instruments granted after November 7, 2002 which had not vested at the date of transition. The following unaudited condensed consolidated financial statements show the impacts of the differences between IFRS and Canadian GAAP as at the date of transition (January 1, 2010) and as at and for the three and six months ended June 30, 2010 and for the year ended December 31, 2010. 12 CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (In thousands of U.S. dollars) (Unaudited) Previous GAAP Effect of transition to IFRS IFRS Notes January 1, 2010 ASSETS Deferred tax assets $ $
